TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00246-CV


                 Alison Whittington and Matthew Whittington, Appellants

                                                v.

             Ranch at Cypress Creek Municipal Utility District No. 1, Appellee


        FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
      NO. 18-0152-CC2-4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal with prejudice. We

grant the motion and dismiss the appeal with prejudice to refiling. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Joint Motion

Filed: December 16, 2021